Citation Nr: 0923922	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from March 1957 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In April 2009 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  Evidence was thereafter associated 
with the claims folder along with a waiver of agency of 
original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 
20.1304.  However, as the case must nevertheless be remanded, 
the RO will also have an opportunity to review that evidence.  

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  Disabilities arising from a common 
etiology or single accident will be considered one disability 
for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  Marginal 
employment shall not be considered substantially gainful 
employment and shall be deemed to exist when the veteran's 
annual income does not exceed the amount established by the 
Department of Commerce, Bureau of Census, as the poverty 
threshold for one person.  38 C.F.R. § 4.16.

The Veteran has the following service connected disabilities:  
degenerative disc disease of the spine associated with 
chronic synovitis of the right knee rated as 40 percent 
disabling; chronic synovitis of the right knee rated as 20 
percent disabling; instability of the right knee associated 
with chronic synovitis of the right knee rated as 10 percent 
disabling; and arthritis of the left knee associated with 
chronic synovitis of the right knee rated as 10 percent 
disabling.  The combined rating is 60 percent.  See 38 C.F.R. 
§ 4.25.  

To date, a VA examination has not been conducted which 
adequately assesses the Veteran's ability to obtain and 
maintain employment as a result of his service-connected 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
April 15, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request medical records from the 
New York VAMC dating from April 15, 
2009 to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Thereafter, the Veteran should be 
accorded the appropriate 
examination(s) to assess the Veteran's 
ability/inability to work based on his 
service-connected disabilities.  All 
necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner is also requested to 
indicate the impact of the service-
connected disabilities (lumbar spine 
degenerative joint disease, right knee 
synovitis, right knee instability and 
left knee arthritis) on the Veteran's 
ability to obtain and retain 
employment.  In that regard, the Board 
notes that the Veteran testified that 
he has a high school education and 
worked as a shipping clerk.  The 
examiner is informed that the 
Veteran's age and nonservice-connected 
disabilities may not be considered in 
connection herewith, only the service-
connected disabilities and their 
impact on the Veteran's ability to 
obtain and retain substantially 
gainful employment are for 
consideration.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.   

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

